Tyriee L. Sawyers moves for the appointment of counsel on appeal from a district court judgment that dismissed without prejudice his civil rights action in which he sought to challenge criminal proceedings against him pending in the district court. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Sawyers filed his complaint in the district court alleging that, although he was tried and convicted in the district court of being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2), his presentence investigation report reflects that a sentence of not less than fifteen years to life imprisonment is appropriate pursuant to 18 U.S.C. § 924(e)(1). In addition, plaintiff contends that an assistant United States Attorney engaged in misconduct because, in a plea negotiation letter she mailed to defense counsel before trial, she did not adequately address the possibility that § 924(e)(1) might apply in this case. The district court dismissed the complaint sua sponte as meritless. Sawyers filed a timely notice of appeal. On appeal, Sawyers reiterates the claims he asserted in the district court.
The district court dismissed plaintiffs complaint sua sponte for failure to state a claim upon which relief can be granted, which it is authorized to do pursuant to 28 U.S.C. § 1915A. Section 1915A directs the district court to review prisoner civil rights complaints “before docketing, if feasible or, in any event, as soon as practicable after docketing” and to dismiss the complaint if plaintiff has not stated a claim upon which relief can be granted. See 28 U.S.C. § 1915A(a) and (b)(1). This court reviews the dismissal of a complaint under 28 U.S.C. § 1915A de novo. White v. McGinnis, 131 F.3d 593, 595 (6th Cir. 1997); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997). Upon review, we will deny the motion for counsel, and affirm the judgment for the reasons stated by the district court in its order dated August 20, 2001. Plaintiffs claims involve matters properly addressed in the district court in sentencing proceedings, on direct criminal appeal, or in a subsequent habeas corpus proceeding. See Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973).
Accordingly, the motion for counsel is denied, and the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.